Barrett, J.
Considering the novel and somewhat extraordinary character of this action, the defendants have a right to be fully and precisely informed of the particulars of the wrong-doing with which they are charged. This can only be effected by the granting of this motion in all its parts.
Motion granted, with $10 costs to abide the event.
The following order (omitting recitals) was thereupon entered:
“Ordered, That the plaintiff’s attorney deliver to the defendant’s attorney a bill of particulars, showing specifically the testimony or evidence alleged in the complaint to have been suppressed, concealed and withheld by the defendants, and whether it is oral or documentary, or both, and if oral that the names and residences of the witness and witnesses who would or should have testified, be set forth in said bill of particulars, and that the documents claimed to have been withheld or suppressed, if any, be set forth therein.
“ And that service of said bill of particulars be made within twenty days from the date hereof, and that meantime all proceedings herein, on the part of the plaintiff, be stayed.
“And that the defendants have $10 costs of this motion, to abide the event of the action.”